*1259ORDER
PER CURIAM.
On consideration of the report and recommendation of the Board on Professional Responsibility recommending that the Court enter an order pursuant to D.C. Bar Rule XI, § 13(c), for suspension of respondent for disability and to hold all disciplinary proceedings against respondent in abeyance, the letter from Bar Counsel taking no exception to the report and recommendation of the Board on Professional Responsibility, and respondent having interposed no objection thereto, it is
ORDERED that respondent is indefinitely suspended from the practice of law in the District of Columbia, effective immediately, and that all disciplinary matters pending against respondent be held in abeyance until further order of the Court, pursuant to Rule XI, § 13(e). Respondent’s reinstatement to the District of Columbia Bar shall be in accordance with the provisions of D.C. Bar Rule XI, § 13(g). It is
FURTHER ORDERED that respondent shall file an affidavit in compliance with D.C. Bar Rule XI, § 14(g), and shall serve copies of the affidavit on Bar Counsel and the Board on Professional Responsibility. Accordingly, the period of suspension pursuant to § 13(c) shall run from when respondent files the required § 14(g) affidavit.